Title: From George Washington to Patrick Henry, 29 October 1785
From: Washington, George
To: Henry, Patrick

 

Sir
Mount Vernon Octr 29th 1785

Your Excellency having been pleased to transmit me a copy of the Act appropriating to my benefit certain shares in the Companies for opening the navigation of James and Potomack Rivers, I take the liberty of returning to the General Assembly through your hands, the profound & grateful acknowledgments inspired by so signal a mark of their benificent intentions towards me. I beg you, Sir, to assure them, that I am filled on this occasion with every sentiment which can flow from a heart warm with love for my Country—sensible to every token of its approbation and affection—and sollicitous to testify in every instance, a respectful submission to its wishes.
With these sentiments in my bosom, I need not dwell on the anxiety I feel in being obliged, in this instance, to decline a favor which is rendered no less flattering by the manner in which it is conveyed, than it is affectionate in itself.
In explaining this obligation, I pass over a comparison of my endeavours in the public Service with the many honorable testimonies of approbation which have already so far overrated, and overpaid them; reciting one consideration only which supercedes the necessity of recurring to every other.
When I was first called to the station with which I was honored during the late conflict for our liberties, to the diffidence which I had so many reasons to feel in accepting it, I thought it my duty to join a firm resolution to shut my hand against every pecuniary recompence. To this resolution I have invariably adhered. From this resolution (if I had the inclination) I do not consider my self at liberty, to depart.
Whilst I repeat therefore my fervent acknowledgments to the Legislature for their very kind sentiments and intentions in my favor—and at the sametime beg them to be persuaded that a remembrance of this singular proof of their goodness towards me, will never cease to cherish returns of the warmest affection and gratitude, I must pray that their Act, so far as it has for its object my personal emolument, may not have its effect. But if it should please the General Assembly to permit me to turn the destination of the fund vested in me from my private emoluments, to objects of a public nature, it will be my study in selecting

these, to prove the sincerity of my gratitude for the honor conferred on me, by preferring such as may appear most subservient to the enlightened, and patriotic views of the Legislature. With great respect & considn I have the honor to be Yr Excellencys Most Obedt Hble Servt

Go: Washington

